Citation Nr: 0705293	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from September 1968 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In January 2007, the veteran's representative submitted 
additional evidence in support of the veteran's claim.  The 
evidence consists of a congressional report that was 
presented by the Thailand Vietnam Vets for Equity in 
Treatment entitled "Inequities in Treatment of Vietnam 
Veterans."  The veteran's representative waived initial 
review of this new evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006); Disabled American Veterans (DAV) v. 
Secretary of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 
2003).  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides.

2.  Coronary artery disease was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is this disability otherwise related to the veteran's 
active duty service.

3.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is this 
disability otherwise related to the veteran's active duty 
service.

4.  Erectile dysfunction was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is this disability otherwise related to the veteran's 
active duty service or to a service-connected disability.

5.  Peripheral neuropathy of the upper and lower extremities 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is this disability 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  A cardiovascular disability, claimed as secondary to 
exposure to herbicides, was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Diabetes mellitus, claimed as secondary to exposure to 
herbicides, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Erectile dysfunction, claimed as secondary to diabetes 
mellitus, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.310(a) (2006).

4.  Peripheral neuropathy of the upper and lower extremities, 
claimed as secondary to exposure to herbicides, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the appellant filed a claim of entitlement to service 
connection for the claimed disabilities in June 2004, and he 
received a VCAA notice letter in July 2004.  As this letter 
was prior to the October 2004 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the claimant in this 
case.  In the July 2004 letter, and the March 2005 statement 
of the case, the RO informed the claimant of the applicable 
laws and regulations, the evidence needed to substantiate the 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the July 2004 letter 
explicitly notified the claimant of the need to submit any 
pertinent medical evidence in his possession.  See 38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include degree of disability or effective 
date, is harmless error since no rating or effective date 
will be assigned.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims, including obtaining 
all identified private treatment records (see duty to assist 
letters from the RO dated in July 2004), and affording the 
claimant a VA examination.  The claimant was also provided 
with the opportunity to attend a hearing which he declined.  
The claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
claims on appeal, and that adjudication of these claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II.  Facts

The veteran's service personnel record (DD Form 214) shows 
that he served with the United States Air Force and his 
military occupational specialty was that of a Radio 
Communications Technician.  This record also shows that he 
had a little over three years of foreign service, but does 
not state that he had service in the Republic of Vietnam.  
This record further shows that the veteran was awarded the 
National Service Defense Medial, but was not awarded any 
medals or decorations suggesting service in the Republic of 
Vietnam, to include the Vietnam Service Medal.  

The veteran's service medical records are devoid of 
complaints or treatment for the conditions claimed.  He had a 
negative blood sugar reading during his March 1975 separation 
examination and he denied a family history of diabetes 
mellitus.  He also had normal clinical evaluation of his 
heart, upper and lower extremities, and genitourinary system.  
His blood pressure reading was 110 (systolic) over 70 
(diastolic).  

On file are private treatment records from MidMichigan 
Medical Center, St. Mary's Medical Center and Michigan 
Cardiovascular Institute showing extensive treatment for the 
veteran's heart disease in 2000 and 2001.  These records show 
that the veteran underwent bypass graft surgery in May 2001 
as well as a number of angioplasties prior to that.  They 
contain diagnoses of atherosclerotic coronary heart disease, 
hypercholesterolemia, essential hypertension, and type 2 
diabetes mellitus.  There is also an undated medical record 
reflecting a diagnosis of diabetic neuropathy (hands).

In February 2003, the veteran underwent a consultation with 
Anuradha Puttagunta, M.D., for his type 2 diabetes.  Dr. 
Puttagunta reported that the veteran had been diagnosed as 
having type 2 diabetes about five years earlier.  He also 
reported that the veteran had coronary artery bypass surgery 
in 2001.  He assessed the veteran as having type 2 diabetes, 
on insulin, diabetic neuropathy, erectile dysfunction, 
hypertension, hyperlipidemia, and coronary artery disease.  
Dr. Puttagunta saw the veteran in follow up appointments for 
Type 2 diabetes, hyperlipidemia and hypertension in March 
2003 and August 2003.  

In June 2004, the veteran filed a claim for service 
connection for diabetes mellitus, Type II, neuropathy of his 
hands and feet, loss of a creative organ, and coronary artery 
disease.  

On file are letters dated in June 2004 and July 2004 from 
Sasha P. Savage, M.D., stating that the veteran hade type II 
diabetes as well as heart disease.  She said that the veteran 
had been under her care for these conditions, as well as 
other conditions, since February 2004.  

In July 2004, the RO asked the National Personnel Records 
Center (NPRC) to furnish the dates of the veteran's service 
in Vietnam.  The NPRC responded in August 2004 by informing 
the RO that there was no evidence found in the veteran's 
record to substantiate any service in Vietnam.

During a September 2004 VA examination, the veteran reported 
being diagnosed with diabetes mellitus in 1996.  He also 
reported having erectile dysfunction with partial erections 
for the last one and a half years.  He complained of tingling 
ad numbness of both hands on and off over the last year.  He 
denied taking any specific medication for neuropathy.  His 
cardiac history included eight angioplasties from 1989 to 
2001 and coronary artery bypass surgery in May 2001.  He was 
diagnosed as having adult-onset diabetes mellitus; 
hypertension, on mediations, not caused or aggravated by 
diabetes mellitus; coronary artery disease, not caused or 
aggravated by diabetes mellitus, but possibly aggravated by 
it; mild peripheral neuritis involving both the hands and 
feet, as likely as not related to diabetes mellitus; erectile 
dysfunction (partial), most likely related to hypertension, 
diabetes mellitus, and mediations.  

In a December 2004 statement, the veteran said that he had 
been assigned to the 6924th Security Squadron Ramasun Station 
which was approximately 30 km south of the Laotian border in 
the northern region of Thailand.  He said that they had a 
"sister unit" located at Da Nang Air Base in South Vietnam 
that "[they] worked with closely."  He said the nature of 
his work was "Top Secret" so he could not disclose any 
facts or travel associated with his duty at the 6924th.  He 
asserted that he had been on a flight to Thailand in December 
1973 from Clark Air Base that made stops at Da Nang Air Base 
and Tan Son Nhut Air Base in South Vietnam.  He said that his 
flight home after his tour ended in December 1974 also made 
stops at Da Nang and Tan Son Nhut Air Bases and that he 
actually had to depart the plane while it was on the ground 
at Tan Son Nhut Air Base for about an hour.  

In support of the veteran's December 2004 statement, he 
enclosed service personnel records showing that he had been 
assigned to the 6924th Security Squadron and he served in 
Thailand.  These records indicate that his exact location in 
Thailand was "Top Secret" and "classified".  He also 
included information that he downloaded from the Air 
Intelligence Agency,  Lackland Air Force Base, entitled 
"History Retropsective" from the 1970s.  For the year 1976, 
the History Retropsective notes that the 6924th Security 
Squadron, Ramasun Station, Thailand, had been stationed at 
DaNang AB, South Vietnam, during the war in Southeast Asia, 
and was deactivated on 15 May 1976. 

In written argument in January 2007, the veteran's 
representative asserted that the veteran is entitled to the 
presumption of service connection for the disabilities 
claimed due to exposure to Agent Orange.  While acknowledging 
that there is no specific documentation of the veteran's 
presence in Vietnam, the veteran's representative asserted 
that there was no contradictory evidence either and the Board 
should therefore deem the veteran's assertions credible.  He 
enclosed a congressional report that was presented by the 
Thailand Vietnam Vets for Equity in Treatment entitled 
"Inequities in Treatment of Vietnam Veterans."  The report 
states that veterans who served in Thailand during the 
Vietnam War were exposed to hazardous chemicals and were 
being unfairly treated by VA since the presumptive 
regulations regarding exposure to Agent Orange do not include 
service in Thailand.



III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
cardiovascular disease and diabetes mellitus, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disorder.  38 
C.F.R. § 3.310.

The veteran essentially argues that service connection is 
warranted based on a special presumption for exposure to 
herbicide agents.  Specifically, under the provisions of 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval, 
or air service and has a disease listed in 38 C.F.R. § 
3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  The term acute and subacute peripheral 
neuropathy means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  38 C.F.R. § 
3.309(e), n. 2.  The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2006).

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Regarding presumed exposure to herbicides, under 38 C.F.R. § 
3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 (the 
"Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In the instant case, the Board notes the veteran was not 
awarded a Vietnam Service Medal, nor has there been any 
allegation he served in the waters offshore of the Republic 
of Vietnam during the requisite period.  Therefore, the 
veteran's claim is not governed by the United States Court of 
Appeals for Veterans Claims recent holding in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  Accordingly, the stay 
invoked for claims governed by Haas is not applicable to the 
veteran's claim.  See Ribaudo v. Nicholson, No. 06-2762 (USVA 
1/9/07) (en banc); BVA Chairman's Memorandum No. 01-06-24.  

The veteran contends that he served in Thailand in areas that 
exposed him to herbicides and that he touched down in Vietnam 
during flights to and from Thailand.  

Regarding his purported presence in Vietnam, there is no 
evidence to support the veteran's presence in Vietnam, 
including while en route to Thailand.  The veteran's 
representative argues that the veteran's assertions in this 
matter should be deemed credible since there is no evidence 
negating his presence in Vietnam.  However, the NPRC's notice 
to the RO in August 2004 that there is no evidence in the 
veteran's record to substantiate any service in Vietnam is 
evidence negating such service.  

Consideration has been given to the History Retrospective 
that the veteran downloaded from the Lackland Air Force Base 
website showing that the veteran's assigned unit, 6924th 
Security Squadron, Ramasun Stations, Thailand, had been 
stationed at Da Nang AB, South Vietnam during the war in 
Southeast Asia.  However, there is no evidence showing that 
the veteran had been assigned to the unit at that time.  This 
is especially so when considering that this particular 
information primarily pertained to the year 1976, which was 
after the veteran's service discharge in August 1975.  

Regarding the veteran's assertions of service in Thailand, 
the Board does not dispute such service.  However, service in 
Thailand is not included in the presumptive regulatory 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii).  Thus, while the Board has considered 
the argument and evidence presented by the veteran and his 
representative that veterans who served in Thailand during 
the Vietnam War were also exposed to Agent Orange and that 
the presumptive regulatory provisions for exposure to Agent 
Orange should apply to such veterans, the Board is bound by 
its own laws and regulations as written (emphasis added).  

Also, with respect to peripheral neuropathy, VA's definition 
of acute and subacute peripheral neuropathy is a very narrow 
one.  That is, it means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of date of onset.  38 
C.F.R. § 3.309(e), Note 2.  In the veteran's case, he was not 
even found to have peripheral neuropathy until many years 
after service.  Accordingly, his disability does not meet the 
definition of peripheral neuropathy noted in the presumptive 
service connection provisions for exposure to Agent Orange.  
Id.

For the reasons explained above, the veteran does not meet 
the regulatory provisions for presumptive exposure to an 
herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Regarding service connection on a direct basis, the veteran's 
service medical records as noted above are devoid of 
complaints or treatment related to the disabilities being 
claimed, i.e., coronary artery disease, diabetes mellitus, 
erectile dysfunction, or peripheral neuropathy. The veteran's 
sugar reading was negative at his service separation 
examination in March 1975 and he had normal clinical 
examinations of his heart, upper and lower extremities, and 
genitourinary system.  His blood pressure reading was 120/70. 

Postservice medical records indicate that the veteran was 
found to have the disabilities he claims many years after 
service.  In this regard, heart problems as well as diabetes 
mellitus were diagnosed in the late 1980s to mid 1990s.  
Specifically, the veteran reported to the September 2004 VA 
examiner that he was diagnosed as having diabetes mellitus in 
1996 and his first angioplasty is noted on the September 2004 
VA examination as having occurred in 1989.  As far as 
peripheral neuropathy of the upper and lower extremities and 
erectile dysfunction, these disabilities have been noted to 
be secondary to the veteran's diabetes mellitus.  
Specifically, a February 2003 private consultation report 
reflects a diagnosis of diabetic neuropathy, and the 
September 2004 VA examiner diagnosed the veteran as having 
mild peripheral neuritis involving both hands and feet as 
likely as not related to diabetes mellitus.  He also 
diagnosed erectile dysfunction most likely related to 
hypertension, diabetes mellitus and medication.  In addition, 
this examiner stated that the veteran's coronary artery 
disease was not caused by his diabetes mellitus, but 
indicated that it may have been aggravated by it.  In short, 
while there is medical evidence relating the veteran's 
peripheral neuropathy and erectile dysfunction to his 
diabetes mellitus, as well as evidence that his coronary 
artery disease is aggravated by his diabetes mellitus, there 
is no medical evidence relating the veteran's diabetes 
mellitus to service. 

In sum, there is no medical evidence showing that the veteran 
had coronary artery disease, diabetes mellitus, erectile 
dysfunction, or peripheral neuropathy of the upper and lower 
extremities in service (see 38 C.F.R. § 3.303(b)), or that he 
had coronary artery disease or diabetes mellitus within the 
first post-service year (see 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309).  Furthermore, there is no medical evidence 
relating these disabilities, diagnosed many years after 
service, to service.  38 C.F.R. § 3.303(d).

Based on the foregoing, the preponderance of evidence is 
against a finding that the veteran's coronary artery disease, 
diabetes mellitus, erectile dysfunction or peripheral 
neuropathy of the upper and lower extremities are related to 
service.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt doctrine is not for 
application and the claims must be denied.  38 U.S.C.A. 
§ 5107.  
	
	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to exposure to herbicides, 
is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides, is denied.

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, claimed as secondary to 
exposure to herbicides, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


